                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS




EDEN CHEVELLE JACQUES,

          Plaintiff,                      No. 19-CV-12083-DLC

          v.

COMMISSIONER OF CORRECTION, et
al.,

          Defendants.




   ORDER ON PLAINTIFF’S MOTIONS FOR LEAVE TO PROCEED IN FORMA
  PAUPERIS (DKT. NO. 2) AND APPOINTMENT OF COUNSEL (DKT. NO. 3)

Cabell, U.S.M.J.

     Pro se plaintiff Eden Chevelle Jacques, who is confined at

the Suffolk County House of Correction, has filed a civil

complaint against the Commissioner of the Massachusetts

Department of Correction (“DOC”) and former DOC Commissioner

Thomas Turco.   Jacques alleges that, as a pretrial detainee, he

was unlawfully transferred from the Hampshire County Jail and

House of Correction to the Souza-Baranowski Correctional Center,

where he was subject to punishment.

     Jacques has also filed motions for leave to proceed in

forma pauperis and for the appointment of pro bono counsel.

     Upon review of Jacques’s filings, the Court hereby orders:
     1.    The motion for leave to proceed in forma pauperis is

GRANTED.   Pursuant to 28 U.S.C. § 1915(b)(1), the Court assesses

an initial partial filing fee of $41.83.   The remainder of the

fee, $308.17, shall be collected in accordance with 28 U.S.C.

§ 1915(b)(2).   The Clerk shall send a copy of this order to the

treasurer of the institution having custody of the plaintiff.

     2.    The motion for appointment of pro bono counsel is

DENIED WITHOUT PREJUDICE to renewal after the defendants have

been served with and responded to the complaint.    Under 28

U.S.C. § 1915(e)(1), the Court “may request an attorney to

represent any person unable to afford counsel.”    28 U.S.C.

§1915(e)(1).    However, a civil plaintiff lacks a constitutional

right to free counsel.   See DesRosiers v. Moran, 949 F.2d 15, 23

(1st Cir. 1991).   To qualify for appointment of counsel, a party

must be indigent and exceptional circumstances must exist such

that the denial of counsel will result in fundamental unfairness

impinging on the party’s due process rights.   See id.   Here,

because the defendants have not responded to or even been served

with the complaint, the Court cannot yet determine whether this

case presents exceptional circumstances that would justify the

appointment of pro bono counsel.

     3.    The clerk shall provide the plaintiff with the form

for Consent/Refusal of Magistrate Judge Jurisdiction and the

instructions for that form (“consent package”).

                                   2
     4.   The clerk shall issue summonses for both defendants.

The plaintiff is responsible for ensuring that the summonses,

complaint, consent package, and this order are served on the

defendants in accordance with Rule 4 of the Federal Rules of

Civil Procedure.

     5.   Because the plaintiff is proceeding in forma pauperis,

he may elect to have service completed by the United States

Marshals Service (“USMS”).   If the plaintiff chooses to have

service completed by the USMS, he shall provide the agency with

all papers for service and a completed USM-285 form for each

defendant.   The USMS shall complete service as directed by the

plaintiff with all costs of service to be advanced by the United

States.   The Clerk shall provide the plaintiff with a blank USM-

285 form and instructions for service by the USMS.

     6.   The plaintiff shall have 90 days from the date of the

issuance of the summons to complete service.       Failure to

complete service within 90 days may result in dismissal of the

action without further notice from the Court.       See Fed. R. Civ.

P. 4(m); Local Rule 4.1 (D. Mass.).

     7.   Each party (or their counsel) must inform the Court

whether the party consents to the jurisdiction of the Magistrate

Judge by completing and returning to the Court the form “Notice

to Parties in Pro Se Prisoner Litigation Cases,” which form is

included in the consent package.       The parties shall file the

                                   3
document in paper form and it will not be placed on the public

docket.

     If a party consents to the jurisdiction of the Magistrate

Judge, the party shall so indicate by writing the party name and

signing and dating the table under the subheading “Consent to

Proceed Before a U.S. Magistrate Judge.”

     If a party does not consent to the jurisdiction of the

Magistrate Judge, the party shall, under the subtitle “Refusal

to Consent to Proceed Before a U.S. Magistrate Judge,” print the

party’s name and sign and date the form.

     While consent to the final assignment of the case to the

magistrate judge is entirely voluntary, the form indicating a

party’s consent or refusal to consent must be filed within 30

days after the date of service of the summons and complaint on

the last party.

                             /s/ Donald L. Cabell
                            DONALD L. CABELL, U.S.M.J.

DATED:    10/21/2019




                                4
